                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TAE YOUN SHIM, et al.,                             Case No. 17-cv-04920-EMC
                                   8                    Plaintiffs,
                                                                                            ORDER DENYING PLAINTIFFS’
                                   9             v.                                         MOTION FOR PARTIAL SUMMARY
                                                                                            JUDGMENT AND GRANTING
                                  10     MARTIN J. LAWLER, et al.,                          DEFENDANTS’ MOTION FOR
                                                                                            SUMMARY JUDGMENT
                                  11                    Defendants.
                                                                                            Docket Nos. 61, 62, 89
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          Plaintiffs Ji Taek Kim (“Kim”), Tae Youn Shim (“Shim”), and Hua Xue (“Xue”) are

                                  16   foreign nationals who made substantial investments in a United States company, pursuant to the

                                  17   EB-5 Immigrant Investor Program, in order to become eligible for green cards. Plaintiffs each

                                  18   retained attorney Martin Lawler (“Lawler”) and his law firm Lawler & Lawler (collectively,

                                  19   “Defendants”) to guide them through the EB-5 application process. Although each Plaintiff

                                  20   ultimately obtained a green card, the company in which they invested fared poorly. Plaintiffs have

                                  21   now sued Defendants, alleging that Defendants violated their professional obligations and

                                  22   fiduciary duties by misleading Plaintiffs about the nature of their investments and representing

                                  23   other parties involved in the EB-5 program with interests adverse to Plaintiffs’.

                                  24          Pending before the Court is Defendants’ motion for summary judgment, Docket No. 61

                                  25   (“Def. Mot.”), and Plaintiffs’ motion for partial summary judgment, Docket No. 62 (“Pl. Mot.”).

                                  26   For the reasons discussed below, Defendants’ motion for summary judgment is GRANTED and

                                  27   Plaintiffs’ motion for partial summary judgment is DENIED.

                                  28
                                   1                                        I.       BACKGROUND

                                   2   A.       The EB-5 Program

                                   3            This case arises out of Defendants’ alleged conduct in connection with the EB-5 Immigrant

                                   4   Investor Program. The EB-5 program affords certain foreign investors a path to becoming lawful

                                   5   permanent residents (“LPRs”) in the United States. See 8 U.S.C. § 1153(b)(5). Eligible investors

                                   6   must show that they have invested or are in the process of investing a specified amount of capital

                                   7   in a new commercial enterprise, and that their investment will create at least 10 jobs for United

                                   8   States workers. Id. § 1153(b)(5)(A). Where the new commercial enterprise is based in a “targeted

                                   9   employment area,” investors must invest a minimum of $500,000 in the enterprise to qualify for

                                  10   the program. Id. § 1153(b)(5)(C). The investment must be “at risk.” 8 C.F.R. § 204.6(j)(3). This

                                  11   means “there must be a risk of loss and a chance for gain”; “[i]f the immigrant investor is

                                  12   guaranteed a return, or a rate of return on all or a portion of his or her capital,” the investment does
Northern District of California
 United States District Court




                                  13   not meet EB-5 requirements. U.S. Citizenship and Immigration Services, Policy Manual, Vol. 6,

                                  14   Part G, Ch. 2, https://www.uscis.gov/policy-manual/volume-6-part-g-chapter-1 (last visited July 5,

                                  15   2019).

                                  16            An EB-5 application passes through two stages. First, the investor files a petition for EB-5

                                  17   status (the “I-526 petition”) with United States Citizenship and Immigration Services (“USCIS”),

                                  18   “seeking approval of their submitted investment and business plans.” Chang v. United States, 327

                                  19   F.3d 911, 916 (9th Cir. 2003). If the I-526 petition is approved, the investor and his or her

                                  20   dependents “may enter the country as conditional LPRs.” Id. Second, between 21 and 24 months

                                  21   after the I-526 petition, the investor must file a second petition (the “I-829 petition”). Id. USCIS

                                  22   approves the I-829 petition and grants unconditional LPR status if it finds that the investor made

                                  23   no material misrepresentations in the I-526 petition and complied with the EB-5 program

                                  24   requirements. Id. (citing 8 C.F.R. §§ 204.6, 216.6).

                                  25            There are two ways for EB-5 investors to invest in qualifying enterprises. The first is to

                                  26   invest directly in an enterprise that employs qualifying employees. See U.S. Citizenship and

                                  27   Immigration Services, About the EB-5 Visa Classification, https://www.uscis.gov/working-united-

                                  28   states/permanent-workers/employment-based-immigration-fifth-preference-eb-5/about-eb-5-visa-
                                                                                          2
                                   1   classification (last visited June 5, 2019). The second is to invest indirectly through “regional

                                   2   centers.” See id. Regional centers are USCIS-approved entities that support economic growth in

                                   3   particular regions by coordinating investments in EB-5 enterprises. See id.; 8 C.F.R. § 204.6(e),

                                   4   (m)(2). Regional centers coordinate investors and allows them to pool their investments in

                                   5   qualifying enterprises. See U.S. Citizenship and Immigration Services, Policy Manual, Vol. 6,

                                   6   Part G, Ch. 1, https://www.uscis.gov/policy-manual/volume-6-part-g-chapter-1 (last visited July 5,

                                   7   2019). A regional center can direct investments into multiple EB-5 enterprises, and will typically

                                   8   set up a separate investment fund, or “Newly Created Entity,” to accept investments in each

                                   9   enterprise. Docket No. 61-3 (Ahn Decl.) ¶ 12.

                                  10   B.     The Parties and Relevant Entities

                                  11          Defendant Lawler is an immigration attorney who has represented clients in connection

                                  12   with the EB-5 program since 1991. Docket No. 61-1 (Lawler Decl.) ¶ 3. He and his law firm,
Northern District of California
 United States District Court




                                  13   Lawler & Lawler, are the named defendants in this suit. Id. ¶ 1. Plaintiffs Shim, Xue, and Kim

                                  14   each retained Defendants to assist them in applying for EB-5 visas. Id. ¶ 18.

                                  15          Simon Ahn, who is not a party to this action, is an investor and attorney who helped found

                                  16   the Green Detroit Regional Center (“GDRC”) between 2009 and 2010 and was its CEO. Ahn

                                  17   Decl. ¶¶ 1–3. The purpose of GDRC was to bring in foreign investments through the EB-5

                                  18   program and direct them to qualifying enterprises. Id. ¶ 3. To become a qualified EB-5 regional

                                  19   center, GDRC had to apply for and secure USCIS approval. Id. ¶ 4. GDRC retained Lawler “to

                                  20   file the original I-924 application [to become a qualified regional center] for GDRC and

                                  21   subsequent amendments.” Id. ¶ 5. Lawler’s “role was to provide legal services to GDRC to

                                  22   facilitate the process with USCIS for immigration matters dealing with GDRC relating to

                                  23   maintaining regional center status under the EB-5 program.” Id. GDRC eventually obtained

                                  24   USCIS approval as an EB-5 regional center. Lawler Decl. ¶¶ 10–11. Ahn also set up SMS

                                  25   Investment Group, LLC (“SMS”) as the “Newly Created Entity” to accept the EB-5 investments in

                                  26   ALTe. Ahn Decl. ¶ 12. Investors thus became limited partners in SMS, and their investments

                                  27   were directed ALTe. Id.

                                  28          One enterprise in which SMS invested was ALTe LLC (“ALTe”), which “developed
                                                                                         3
                                   1   electric powertrain systems for commercial vehicles.” Lawler Decl. ¶ 10; Ahn Decl. ¶ 12. GDRC

                                   2   “worked with migration agents . . . to bring in potential foreign investors for ALTe.”1 Ahn Decl.

                                   3   ¶ 9. Each Plaintiff invested $500,000 in ALTe to qualify for the EB-5 program. Kim invested in

                                   4   ALTe directly, on or around August 16, 2010. Docket No. 63 (First Hinton Decl.), Exh. 4 (Lawler

                                   5   Deposition) at 91:1–8; id., Exh. 5 (Subscription Agreement). Shim and Xue each invested in

                                   6   ALTe indirectly on or around July 5, 2010, via SMS. See Docket No. 70 (Second Hinton Decl.),

                                   7   Exh. 95 (Shim Deposition) at 34:5–10; id., Exh. 96 (Xue Deposition) at 41:10–17. Each Plaintiff

                                   8   decided to invest in ALTe after consulting with their respective migration agents. See First Hinton

                                   9   Decl., Exh. 2 (Kim Deposition) at 37:23–25; Shim Deposition at 24:2–21; Xue Deposition at

                                  10   22:2–12.

                                  11   C.     Plaintiffs’ EB-5 Applications

                                  12          Each Plaintiff retained Defendants as counsel in connection with his or her EB-5
Northern District of California
 United States District Court




                                  13   application after making the decision to invest in ALTe. See Kim Deposition at 37:18–25; Shim

                                  14   Deposition at 39:16–21; Xue Deposition at 14:14–16. Kim retained Defendants in 2010. He was

                                  15   referred to Defendants by Kukje Immigration Development Corp. (“KIDC”), a South Korean

                                  16   migration agency. Lawler Decl. ¶ 22. The retainer agreement provided that Kim employed

                                  17   Defendants “as attorneys to represent me and my spouse and children under age 21 for permanent

                                  18   resident status in the United States via the EB-5 investor category.” Docket No. 61-2 (Roeca

                                  19   Decl.), Exh. C. at 1. The agreement also provided that:

                                  20                  Lawler & Lawler has not advised me to invest in any particular
                                                      project. I understand I must conduct a due diligence analysis of any
                                  21                  investment. Lawler & Lawler will provide no business advice. I
                                                      hereby hold Lawler & Lawler harmless from any loss I may
                                  22                  incur in the investment I make for the EB-5 visa.
                                  23                  ....
                                  24

                                  25   1
                                         “Migration agencies” assist both business entities and investors within the EB-5 process. They
                                  26   “market or promote investment projects for regional centers” to foreign investors and are generally
                                       “paid fees by the regional centers or the regional center projects.” Lawler Decl. ¶ 15. The
                                  27   migration agencies also “play a role as agents for the investor seeking an EB-5 visa,” for example
                                       by providing translation services, helping the investor gather documents, and communicating with
                                  28
                                       the investor’s EB-5 attorney. Id. ¶ 14.
                                                                                          4
                                                       It is understood that Lawler & Lawler provides no business advice
                                   1                   and has not and will not make recommendations for a business
                                                       investment from an economic viewpoint, but only provides services
                                   2                   for an EB-5 visa.
                                   3   Id. at 1, 2 (emphasis in original).

                                   4           Kim also signed a “waiver of conflict of interest [and] consent to joint representation.” Id.,

                                   5   Exh. D. The waiver informed the investor that “Lawler & Lawler represents both the Green

                                   6   Detroit Regional Center and Ahn & Associates and SMS Investment Group, LLC . . . and the

                                   7   Investor in securing an immigrant visas [sic] for the Investor.” Id. Kim’s I-526 petition was

                                   8   approved on June 22, 2011, his conditional LPR status was approved on May 10, 2012, and his

                                   9   full LPR status was approved on November 14, 2016. Lawler Decl. ¶¶ 25, 31.

                                  10           Shim retained Defendants in 2010. Lawler Decl. ¶ 22. She was referred to Defendants by

                                  11   KIDC. Id. Shim’s retainer agreement contained the same express language limiting the scope of

                                  12   Defendants’ representation to EB-5 immigration services only, the same as Kim’s retainer
Northern District of California
 United States District Court




                                  13   agreement. See Roeca Decl., Exh. M; Shim Deposition at 47:15–50:4. Shim also signed the same

                                  14   waiver of conflict and consent to joint representation as Kim. See Roeca Decl., Exh. N; Shim

                                  15   Deposition at 50:8–21. Shim’s I-526 petition was approved on July 27, 2011, her conditional LPR

                                  16   status was approved on April 3, 2012, and her full LPR status was approved on March 28, 2016.

                                  17   Lawler Decl. ¶¶ 26, 30.

                                  18           Xue retained Defendants in 2011. Lawler Decl. ¶ 24. She was referred to Defendants by

                                  19   an attorney named Peter Jensen. Id. Xue’s retainer agreement contained the same express

                                  20   language limiting the scope of Defendants’ representation to EB-5 immigration services only as in

                                  21   Kim’s retainer agreement. Roeca Decl., Exh. S. Xue also signed the same waiver of conflict and

                                  22   consent to joint representation as Kim. Id., Exh. T. Xue’s I-526 petition was approved on

                                  23   September 7, 2011 and her conditional LPR status was approved on May 22, 2012. Lawler Decl.

                                  24   ¶ 27. Xue did not retain Defendants to prepare her I-829 petition, but with the assistance of other

                                  25   counsel she also obtained full LPR status. Id. ¶ 29.

                                  26   D.      Conversion of Kim’s ALTe Investment

                                  27           Kim entered into a Subscription Agreement with ALTe on August 16, 2010 pursuant to

                                  28   which he made a direct investment of $500,000 in ALTe. See First Hinton Decl., Exh. 5.
                                                                                         5
                                   1   However, Kim asserts that “his direct holdings in ALTe would last but a week,” because on

                                   2   August 23, 2010, his “direct equity interest in ALTe was eliminated” and converted into an

                                   3   indirect interest via SMS, such that his investment in ALTe was “held indirectly under the control

                                   4   of SMS.” Pl. Mot. at 6. Kim claims that “[t]his conversion was done without [his] knowledge or

                                   5   authorization.” Id.; see Kim Deposition at 84:3–14. However, a letter sent by GDRC to USCIS in

                                   6   support of Kim’s I-829 petition states that “Mr. Kim elected to have SMS manage his shares.”

                                   7   First Hinton Decl., Exh. 21 at 2.

                                   8          On October 15, 2014, Lawler sent Kim an email notifying him of “problems pertaining to

                                   9   ALTe’s job creation,” which are discussed in more detail below. Lawler Decl., Exh. C. In the

                                  10   email, Lawler also reported that he was recently apprised of the conversion of Kim’s interest in

                                  11   ALTe, and warned Kim that the conversion may have consequences for his EB-5 status:

                                  12                  You transferred your EB-5 funds and filed your visa petition as a
Northern District of California
 United States District Court




                                                      direct investor in ALTe. SMS recently notified me just prior to
                                  13                  filing your I-829 petition that your ownership interest has been
                                                      transferred from ALTe to SMS, and you became a limited partner in
                                  14                  SMS, and therefore there are no records of your current ownership
                                                      in ALTe. I was also notified that you no longer hold a position on
                                  15                  the Advisory Board at ALTe. USCIS may challenge whether you
                                                      have properly maintained your investment in ALTe as a direct
                                  16                  investor. . . . It is unclear how this will affect you as a direct
                                                      investor.
                                  17

                                  18   Id. Lawler concluded by informing Kim that his services were limited to immigration issues, and

                                  19   advised Kim to contact SMS or ALTe about his investment:

                                  20                  As you know, I am only involved in the immigration visa matters,
                                                      not the finance or business matters related to the Regional Center or
                                  21                  it’s [sic] projects. If you have any questions regarding the business
                                                      aspects or job creation, I encourage you to contact Simon Ahn, the
                                  22                  Principal of SMS Investment Group, LLC, or Darren Post, the CEO
                                                      of ALTe Technologies, Inc. If you have any questions about the
                                  23                  immigration implications, please let me know and I am happy to
                                                      have a call.
                                  24

                                  25   Id.

                                  26          On June 23, 2016, Lawler sent a letter to Kim reiterating his concerns that the conversion

                                  27   of Kim’s interest in ALTe, among other issues, could jeopardize Kim’s pending I-829 petition:

                                  28                  You initially made your EB-5 investment directly in ALTe . . . .
                                                                                        6
                                                      The I-526 petition was filed and approved based on this direct
                                   1                  investment in ALTe. Your I-829 was also filed based on this direct
                                                      investment.
                                   2
                                                      I have received some conflicting information about whether you
                                   3                  have maintained your investment in ALTe. . . . I am unclear if you
                                                      still hold an ownership interest in ALTe for your direct investment.
                                   4                  I was informed much later that you and Simon Ahn entered into an
                                                      arrangement where you were also accepted as a limited partner in
                                   5                  SMS. I was not aware when this change transpired, and it was
                                                      completed without my knowledge or legal advice.
                                   6
                                                      There is currently no accepted USCIS procedure for you to switch
                                   7                  from a direct investor in ALTe to a Regional Center investor in SMS
                                                      without filing a new I-526 petition. If you have failed to maintain
                                   8                  your investment and interest in ALTe, and you are no longer serving
                                                      in a management role with ALTe, your I-829 petition may be
                                   9                  denied.
                                  10   Lawler Decl., Exh. D at 1. Lawler also repeated his disclaimer that he was “only involved in the

                                  11   immigration visa matters, not the finance or business matters related to the Regional Center of its

                                  12   projects,” and his recommendation that Kim should contact SMS or ALTe with any questions
Northern District of California
 United States District Court




                                  13   about the business aspects of his investment. Id. at 2.

                                  14   E.     Problems at ALTe

                                  15          GDRC produced materials promoting EB-5 investment in ALTe, including a document

                                  16   titled “United States EB-5 Immigrant Investor Program.” First Hinton Decl., Exh. 10; see also id.,

                                  17   Exh. 11 (Chinese version of document), Exh. 12 (Korean version of document).2 The document

                                  18   specifically targets investment in ALTe. See id. at 3–4 (“The EB-5 immigration program of Green

                                  19   Detroit Regional Center, LLC (SMS) will make investment in a company which provides various

                                  20   technologies for electric and hybrid electric powertrain conversions.”). The document contains a

                                  21   number of statements touting ALTe, including:

                                  22              •   On the front cover, “Funds allocated by U.S. Department of Energy” is displayed in

                                  23                  large text above logos for SMS and ALTe. Id. at 1.

                                  24              •   ALTe “has obtained direct support from high-ranking government officials in the

                                  25                  United States, including the United States Secretary of Commerce, United States

                                  26                  Secretary of Energy, governor of Michigan and several members of United States

                                  27
                                       2
                                  28    These documents are not dated, but appear to be from early 2010 because they reference events
                                       up until February 2010.
                                                                                      7
                                   1                  Congress.” Id. at 3; see id. at 5 (listing specific government supporters).

                                   2              •   “Orders of 240,000,000 US dollars’ value already received.” Id. at 5.

                                   3              •   “The project does not rely on EB-5 investment because 80% of its capitals [sic] are

                                   4                  from the Department of Energy of the federal government and the product orders it

                                   5                  already confirmed.” Id.

                                   6          The reality turned out to be less rosy. Theodore Oshman, an ALTe investor and board

                                   7   member who is not a party to this suit, recounted that ALTe sought a loan from the Department of

                                   8   Energy (“DOE”) but was unsuccessful. First Hinton Decl., Exh. 13 at 51:24–52:2 (“Q. So

                                   9   ultimately the Department of Energy did not provide a loan to ALTe?” A. Correct, they ultimately

                                  10   did not.”). The only sale ALTe made was for one prototype truck to Southern California Edison.

                                  11   See id. at 70:9–16.

                                  12          Lawler’s October 15, 2014 email to Kim stated that “[t]here are problems pertaining to
Northern District of California
 United States District Court




                                  13   ALTe’s job creation.” Lawler Decl., Exh. C. The email explained that in the course of preparing

                                  14   responses to a Request for Evidence issued by USCIS to several investors with pending I-829

                                  15   petitions, Lawler

                                  16                  was informed by [GDRC] and ALTe executives that due to various
                                                      business issues, ALTe has not been able to create the number of jobs
                                  17                  they originally expected. Over the years the company has hired
                                                      many employees, but many of these jobs had to be laid off last year.
                                  18                  We do not know if USCIS will accept these jobs for the EB-5 job
                                                      creation requirement because they were laid off.
                                  19
                                                      ....
                                  20
                                                      It is possible that USCIS may allow SMS to show more jobs will be
                                  21                  created within a year. I am told ALTe is working on several new
                                                      business deals that they believe will create new jobs again.
                                  22

                                  23   Id.

                                  24          Eventually, ALTe ceased operations. According to Ahn, “ALTe came to the point where it

                                  25   was better to focus on manufacturing energy storage units.” Ahn Decl. ¶ 13. ALTe thus

                                  26   “[m]orph[ed]” into a company named eMatrix. Def. Mot. at 16. Ahn represents that he

                                  27   “negotiated that the EB-5 investors [in ALTe] would retain their same interest in eMatrix of

                                  28   approximately 29 percent (the percentage they had held in ALTe)” after the transition. Ahn Decl.
                                                                                         8
                                   1   ¶ 13. It appears that eMatix is still an active company, and “SMS investors got the same shares in

                                   2   eMatrix as they had in ALTe in the beginning.” Id. ¶ 14.

                                   3                                         II.       DISCUSSION

                                   4   A.     Legal Standard

                                   5          Federal Rule of Civil Procedure 56 provides that summary judgment shall be rendered on a

                                   6   claim or defense, or part of a claim or defense, “if the movant shows that there is no genuine

                                   7   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

                                   8   Civ. P. 56(a). A fact is material if it could affect the outcome of the suit under the governing law.

                                   9   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248–49 (1986). A dispute is genuine “if the

                                  10   evidence is such that a reasonable jury could return a verdict” for either party. Id. “The mere

                                  11   existence of a scintilla of evidence . . . will be insufficient; there must be evidence on which the

                                  12   jury could reasonably find for the [non-moving party].” Id. at 252. On a summary judgment
Northern District of California
 United States District Court




                                  13   motion, a court must view the evidence in the light most favorable to the non-moving party,

                                  14   drawing all justifiable inferences in that party’s favor. Id. at 255.

                                  15          The party moving for summary judgment always bears the initial burden of demonstrating

                                  16   the absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323

                                  17   (1986). When the movant also bears the ultimate burden of proof at trial, it can meet this initial

                                  18   burden of production by “com[ing] forward with evidence which would entitle it to a directed

                                  19   verdict if the evidence went uncontroverted at trial.” C.A.R. Transp. Brokerage Co. v. Darden

                                  20   Rests., Inc., 213 F.3d 474, 480 (9th Cir. 2000). This requires the movant to affirmatively

                                  21   demonstrate that there is no genuine dispute as to every essential element of its claim. See River

                                  22   City Mkts., Inc. v. Fleming Foods W., Inc., 960 F.2d 1458, 1462 (9th Cir. 1992). In contrast,

                                  23   where the movant does not bear the ultimate burden of proof, it can meet its initial burden by

                                  24   demonstrating the non-moving party’s failure “to make a showing sufficient to establish the

                                  25   existence of an element essential to [the non-moving party’s] case.” Celotex, 477 U.S. at 322.

                                  26   Once the movant meets its initial burden of production, the burden shifts to the non-moving party

                                  27   to “produce evidence to support its claim or defense.” Nissan Fire & Marine Ins. Co., Ltd. v. Fritz

                                  28   Cos., Inc., 210 F.3d 1099, 1103 (9th Cir. 2000). “If the nonmoving party fails to produce enough
                                                                                          9
                                   1   evidence to create a genuine issue of material fact, the moving party wins the motion for summary

                                   2   judgment.” Id. (citing Celotex, 477 U.S. at 322). Conversely, if the nonmoving party “produces

                                   3   enough evidence to create a genuine issue of material fact, the nonmoving party defeats the

                                   4   motion.” Id.

                                   5          In resolving a summary judgment motion, the court “rel[ies] on the nonmoving party to

                                   6   identify with reasonable particularity the evidence that precludes summary judgment”; it is not the

                                   7   court’s task “to scour the record in search of a genuine issue of triable fact.” Keenan v. Allan, 91

                                   8   F.3d 1275, 1279 (9th Cir. 1996) (citation omitted).

                                   9   B.     Motions to Strike

                                  10          1.      Defendants’ Motion to Strike Plaintiffs’ Exhibits

                                  11          Defendants ask the Court to strike many of the exhibits Plaintiffs submitted in support of

                                  12   Plaintiffs’ motion for summary judgment, on two grounds. First, Defendants argue that Plaintiffs’
Northern District of California
 United States District Court




                                  13   documentary evidence, which is attached as exhibits to the declaration of Plaintiffs’ counsel

                                  14   Christopher Hinton, lacks proper authentication under Federal Rule of Evidence 901. Docket No.

                                  15   69 (“Def. Opp.”) at 14. Hinton’s declaration states that he has “personal knowledge of all the

                                  16   matters stated in this declaration” and that each exhibit is “true and correct.” First Hinton Decl.

                                  17   ¶ 3. However, as Defendants point out, Hinton was “not himself a party to the underlying events

                                  18   giving rise to this action, and thus lacks any personal knowledge” that could form a valid basis for

                                  19   authenticating many of the exhibits, such as paperwork submitted in connection with Plaintiffs’

                                  20   EB-5 applications. Def. Opp. at 14.

                                  21          Rule 56(c)(4) requires that a “declaration used to support or oppose a motion [for summary

                                  22   judgment] must be made on personal knowledge, set out facts that would be admissible in

                                  23   evidence, and show that the affiant or declarant is competent to testify on the matters stated.”

                                  24   Defendants are correct that a “declarant’s mere assertions that he or she possesses personal

                                  25   knowledge and competency to testify are not sufficient.” Boyd v. City of Oakland, 458 F. Supp.

                                  26   2d 1015, 1023 (N.D. Cal. 2006) (citing Barthelemy v. Air Lines Pilots Ass’n, 897 F.2d 999, 1018

                                  27   (9th Cir. 1990)). Rather, the “declarant must show personal knowledge and competency

                                  28   ‘affirmatively,’ . . . for example, by ‘the nature of the declarant’s position and nature of
                                                                                         10
                                   1   participation in [the] matter.’” Id. (citing Barthelemy, 897 F.2d at 1018).

                                   2          However, “the focus of an objection at the summary judgment stage is not ‘the

                                   3   admissibility of the evidence’s form’ but on the ‘admissibility of its contents.’” Dillon v. Cont’l

                                   4   Cas. Co., 278 F. Supp. 3d 1132, 1137 (N.D. Cal. 2017) (quoting Fraser v. Goodale, 342 F.3d

                                   5   1032, 1036 (9th Cir. 2003)). Evidence should be stricken only if it “cannot be presented in a form

                                   6   that would be admissible in evidence.” Fed. R. Civ. P. 56(c)(2). Thus, materials that “would

                                   7   likely be authenticated and admissible at trial via the testimony of the out of court declarants” can

                                   8   be considered on a motion for summary judgment. Sun Microsystems Inc. v. Hynix Semiconductor

                                   9   Inc., 622 F. Supp. 2d 890, 905 (N.D. Cal. 2009); see Fraser, 342 F.3d at 1036–37 (permitting

                                  10   consideration of plaintiff’s diary on summary judgment without regard to “whether the diary itself

                                  11   is admissible” because the “contents of the diary [we]re mere recitations of events within

                                  12   [plaintiff]’s personal knowledge and, depending on the circumstances, could be admitted into
Northern District of California
 United States District Court




                                  13   evidence at trial in a variety of ways”); United Tactical Sys., LLC v. Real Action Paintball, Inc.,

                                  14   No. 14-CV-04050-MEJ, 2017 WL 3453337, at *3 (N.D. Cal. Aug. 11, 2017) (denying motion to

                                  15   strike on authentication grounds where the party “may be able to call at trial a witness who can

                                  16   testify to his or her personal knowledge of the assertions” in the challenged materials). Here,

                                  17   Plaintiffs have listed specific individuals with personal knowledge of the events discussed in the

                                  18   challenged exhibits who would be able to authenticate them at trial. See Docket No. 78 at 11–12.

                                  19   Accordingly, Defendants’ motion to strike these exhibits is DENIED.

                                  20          Second, Defendants move to strike certain exhibits as inadmissible hearsay. However,

                                  21   they do not detail their objections; they simply cite a list of exhibits and assert that they are

                                  22   “hearsay.” Def. Opp. at 14. Hearsay objections are necessarily context-bound, so litigants must

                                  23   object to particular statements or portions of exhibits and explain the basis for each objection. See

                                  24   Kerr v. City & Cty. of San Francisco, No. C 10-5733 CW, 2012 WL 3877752, at *7 (N.D. Cal.

                                  25   Sept. 6, 2012); Burch v. Regents of Univ. of California, 433 F. Supp. 2d 1110, 1122–24 (E.D. Cal.

                                  26   2006). Accordingly, Defendants’ vague hearsay objections are DENIED.

                                  27          Defendants also ask the Court to strike many exhibits Plaintiffs submitted with their

                                  28   opposition to Defendants’ motion for summary judgment. Some of Defendants’ objections are
                                                                                          11
                                   1   made on the same authentication and hearsay grounds as discussed above, and are DENIED for

                                   2   the same reasons—the challenged exhibits could be authenticated at trial by individuals with

                                   3   personal knowledge of their contents, and Defendants’ hearsay objections are asserted

                                   4   conclusorily. See Docket No. 77 at 6–7.

                                   5           The remaining objection is to reports submitted by Plaintiffs’ experts, Jean Cha (regarding

                                   6   breaches of fiduciary duty and an attorney’s duty of care) and Sanjay Pansari (regarding damages).

                                   7   Id. at 7–8. Defendants object to the Cha reports on the grounds that they do not attach the

                                   8   materials relied upon and that “the author states no qualifications whatsoever for rendering any

                                   9   opinion as to the standard of care of an immigration lawyer handling EB-5 visa applications.” Id.

                                  10   at 8 n.6. As to the first objection, the relevant materials are included elsewhere in the record. As

                                  11   to the second, Cha has stated her qualifications as an expert “in the area of Professional

                                  12   Responsibility and ethical concerns relating to Rules of Professional Conduct and the State Bar
Northern District of California
 United States District Court




                                  13   Act violations in California.” Docket No. 80, Exh. 1 (“Cha Expert Report”) at 3. A witness can

                                  14   qualify as an expert on the basis of “knowledge, skill, experience, training, or education,” Fed. R.

                                  15   Evid. 702, and such qualifications are construed broadly, Thomas v. Newton Int’l Enterprises, 42

                                  16   F.3d 1266, 1269 (9th Cir. 1994). An objection like Defendants’ concerning a “lack of

                                  17   particularized expertise goes to the weight accorded [to the expert’s] testimony, not to

                                  18   the admissibility of her opinion as an expert.” United States v. Garcia, 7 F.3d 885, 889 (9th Cir.

                                  19   1993). Defendants have not shown the Cha report should be excluded under Daubert v. Merrell

                                  20   Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993). Defendants’ motion to strike Cha’s reports is

                                  21   thus DENIED.

                                  22           Pansari’s reports are not necessary for the resolution of this motion. Defendants’ motion to

                                  23   strike his reports is therefore DENIED as moot.

                                  24           2.      Plaintiffs’ Submission of New Evidence in Reply Brief and Post-Hearing Letter

                                  25           With the reply brief filed in support of their motion for partial summary judgment,

                                  26   Plaintiffs submitted fifteen exhibits. See Docket No. 79. While two of these exhibits appear to be

                                  27   duplicates of evidence already in the record (Exhibits 6 and 9), the remainder consist of new

                                  28   evidence that Plaintiffs did not file with their initial motion. “It is well accepted that . . . [the]
                                                                                           12
                                   1   submission of new facts in [a] reply brief is improper.” Pajas v. Cty. of Monterey, No.

                                   2   16CV00945BLFSVK, 2017 WL 1408016, at *7 (N.D. Cal. Apr. 20, 2017) (citing Provenz v.

                                   3   Miller, 102 F.3d 1478, 1483 (9th Cir. 1996) (“[W]here new evidence is presented in a reply to a

                                   4   motion for summary judgment, the district court should not consider the new evidence without

                                   5   giving the [non-]movant an opportunity to respond.”)). The Court therefore STRIKES these new

                                   6   exhibits. See Rodgers v. Chevys Restaurants, LLC, No. C13-03923 HRL, 2015 WL 909763, at *5

                                   7   (N.D. Cal. Feb. 24, 2015) (“A court may strike new evidence raised for the first time in a reply.”)

                                   8   (citation omitted).

                                   9          At the close of the summary judgment hearing, the Court gave an opportunity to Plaintiffs’

                                  10   counsel, Christopher Hinton, to submit a letter with citations to the existing record that

                                  11   substantiate factual assertions he made during the hearing and in his briefs. See Docket No. 82.

                                  12   Instead of submitting the list of citations ordered by the Court, however, Mr. Hinton filed a 5-page
Northern District of California
 United States District Court




                                  13   letter containing additional argument and attaching two new exhibits and three new declarations

                                  14   from Plaintiffs. See Docket No. 83. These new evidentiary submissions are not responsive to the

                                  15   Court’s order. The Court therefore STRIKES the exhibits and declarations.

                                  16          3.      Plaintiffs’ Motion to Strike Defendants’ Motion for Summary Judgment

                                  17          The conduct of Plaintiffs’ counsel in this case has been erratic and often problematic.

                                  18   Among other things, they have filed an overlength brief in opposition to Defendants’ motion for

                                  19   summary judgment, in violation of Civil Local Rule 7-4(b); filed a brief without a statement of

                                  20   issues to be decided, a table of contents, or a table of authorities, in violation of Civil Local Rule

                                  21   7-4(a)(2)–(3); submitted briefs littered with factual assertions either accompanied by no citations

                                  22   to supporting evidence at all3 or citations that are indecipherable4; and blatantly mischaracterized

                                  23
                                       3
                                        For example, Plaintiffs assert, without citation, that “Ms. Shim’s funds [purportedly invested in
                                  24
                                       ALTe through SMS] were to be used to pay principle and client of Defendants without her
                                  25   knowledge or consent,” Pl. Opp. at 7; “Defendants were privy to all of this information [about
                                       problems at ALTe] given their role as counsel to the various entities,” id. at 9; and “Defendants,
                                  26   without authorization or contract, wholly relied upon [migration agents] to essentially act as
                                       Plaintiffs attorneys,” id. at 12.
                                  27
                                       4
                                        For example, in the span of two paragraphs in one brief, Plaintiffs’ counsel cites an unspecified
                                  28
                                       “Email,” an “Email Kim direct v Indirect,” and the “Ahn Deposition,” a transcript running over
                                                                                       13
                                   1   the record.5 When the Court gave Plaintiffs’ counsel an opportunity to submit a short letter after

                                   2   the hearing providing citations to the existing record that support counsel’s factual assertions,

                                   3   counsel instead filed a 5-page submission containing additional argument and attaching yet more

                                   4   new evidence—after having already improperly submitted new evidence with Plaintiffs’ reply

                                   5   brief. See Docket No. 83. As the icing on the cake, Plaintiffs’ counsel did not show up to the

                                   6   summary judgment hearing. Counsel provided no explanation for their no-show; Mr. Hinton

                                   7   simply stated that he was not aware of the hearing, even though it had been continued from its

                                   8   originally scheduled date at his request. See Docket No. 57. The Court was only able to hold the

                                   9   hearing once it tracked down counsel by phone.

                                  10          And yet, overlooking their own litany of gaffes, Plaintiffs’ counsel insist that it is

                                  11   Defendants’ counsel that have committed an “incurable” mistake by filing a proposed order one

                                  12   day after they filed their summary judgment motion, rather than concurrently. Docket No. 89 at 2.
Northern District of California
 United States District Court




                                  13   On this basis, Plaintiffs ask the Court to strike Defendants’ motion in its entirety. Id. However,

                                  14   Plaintiffs cite no authority for the proposition that a one-day delay in the filing of a proposed order

                                  15   is grounds for striking a motion, nor identify any prejudice they have suffered as a result of

                                  16   Defendants’ late filing. Instead, Plaintiffs reference a case in which a summary judgment motion

                                  17   was stricken because the motion itself was filed almost a full year late. See U.S. Dominator, Inc.

                                  18   v. Factory Ship Robert E. Resoff, 768 F.2d 1099, 1104 (9th Cir. 1985), superseded by statute on

                                  19   other grounds as recognized in Simpson v. Lear Astronics Corp., 77 F.3d 1170 (9th Cir. 1996).

                                  20   Plaintiffs’ motion to strike is DENIED.

                                  21   C.     Defendants’ Motion for Summary Judgment

                                  22          Defendants move for summary judgment on all of Plaintiffs’ claims: (1) legal malpractice;

                                  23

                                  24
                                       200 pages, without a page cite. Pl. Opp. at 3–4.
                                  25   5
                                         For example, Plaintiffs purport that “Defendant admits, buried in a footnote, he never spoke to
                                  26   any of the Plaintiffs at such a point [prior to their EB-5 interviews].” Pl. Opp. at 12. Plaintiffs cite
                                       to footnote 3 of Defendants’ motion as the source of this admission. But that footnote expressly
                                  27   states (supported by citations to the record) the opposite: that Kim “spoke with [Lawler] once,
                                       before his embassy interview,” and that Shim likewise “spoke with Lawler once, in preparation for
                                  28
                                       her consular interview.” Def. Mot. at 7 n.3.
                                                                                           14
                                   1   (2) breach of fiduciary duty; (3) fraud and deceit; (4) fraudulent concealment; (5) deceit in

                                   2   violation of California Civil Code § 1709, et seq.; (6) liability for securities violations under

                                   3   California Corporations Code § 25504, et seq.; (7) negligent misrepresentation; (8) civil

                                   4   conspiracy; (9) unfair business practices in violation of California Business & Professions Code

                                   5   § 17200, et seq.; and (10) unjust enrichment. Docket No. 18 (“Am. Compl.”) ¶¶ 54–113.

                                   6          1.      Legal Malpractice

                                   7          Plaintiffs’ first cause of action is legal malpractice. They allege that Defendants are

                                   8   admitted to practice law in California and violated California laws and rules governing attorney

                                   9   conduct. Am. Compl. ¶¶ 10–11, 42; see Pree v. Backus, 12 F.3d 1108 (9th Cir. 1993) (“[L]egal

                                  10   malpractice is a state law cause of action.”). Under California law, “[t]he failure to provide

                                  11   competent representation in a civil . . . case may be the basis for civil liability under a theory of

                                  12   professional negligence.” Coscia v. McKenna & Cuneo, 25 Cal. 4th 1194, 1199 (2001). “In a
Northern District of California
 United States District Court




                                  13   legal malpractice action arising from a civil proceeding, the elements are (1) the duty of the

                                  14   attorney to use such skill, prudence, and diligence as members of his or her profession commonly

                                  15   possess and exercise; (2) a breach of that duty; (3) a proximate causal connection between the

                                  16   breach and the resulting injury; and (4) actual loss or damage resulting from the attorney’s

                                  17   negligence.” Id.

                                  18          Plaintiffs’ legal malpractice claim centers on Defendants’ failure to properly inform them

                                  19   about the financial condition of ALTe, which “resulted in the total loss of [Plaintiffs’] investment

                                  20   capital.” Compl. ¶¶ 55–56. But because Plaintiffs have failed to establish a genuine dispute as to

                                  21   whether Defendants owed them a duty to render business and investment advice, their legal

                                  22   malpractice claim fails. Shim’s claim fails for the additional reason that she cannot establish

                                  23   causation.

                                  24                  a.      Duty

                                  25          Defendants contend the scope of their professional duty to Plaintiffs was limited to the

                                  26   immigration matters relating to Plaintiffs’ EB-5 applications, and excluded the business aspects of

                                  27   Plaintiffs’ investments. Defendants point to the retainer agreements they entered into with

                                  28   Plaintiffs, which expressly defined the scope of representation as excluding business and
                                                                                          15
                                   1   investment counseling:

                                   2                  Lawler & Lawler has not advised me to invest in any particular
                                                      project. I understand I must conduct a due diligence analysis of any
                                   3                  investment. Lawler & Lawler will provide no business advice. I
                                                      hereby hold Lawler & Lawler harmless from any loss I may
                                   4                  incur in the investment I make for the EB-5 visa.
                                   5                  ....
                                   6                  It is understood that Lawler & Lawler provides no business advice
                                                      and has not and will not make recommendations for a business
                                   7                  investment from an economic viewpoint, but only provides services
                                                      for an EB-5 visa.
                                   8

                                   9   Roeca Decl., Exh. C. at 1, 2 (emphasis in original).

                                  10          “The question of the existence of a legal duty of care in a given factual situation presents a

                                  11   question of law which is to be determined by the courts alone.” Nichols v. Keller, 15 Cal. App.

                                  12   4th 1672, 1682 (1993). “[T]he extent of an attorney’s duty to act necessarily depends on the scope
Northern District of California
 United States District Court




                                  13   of the attorney-client relationship, and the scope of this relationship may be limited by the

                                  14   agreement between the attorney and the client.” Janik v. Rudy, Exelrod & Zieff, 119 Cal. App. 4th

                                  15   930, 940 (2004) (citations omitted). The clear language of the retainer agreements above

                                  16   undermines Plaintiffs’ assertion that Defendants owed a duty of care as a “broker-dealer” to render

                                  17   financial advice. Indeed, Defendants’ expert, Carolyn Lee, opines that “any communication with

                                  18   a client about the financial or investment status of the [ALTe] Project would be inconsistent with

                                  19   the scope of engagement, expressly outside the [Retainer] Agreement, and contrary to ethical

                                  20   standards governing competence.”6 Second Hinton Decl., Exh. 94 at 9–10.

                                  21          Plaintiffs offer several responses. First, as a threshold matter, Plaintiffs challenge the

                                  22

                                  23   6
                                         Plaintiffs’ expert Jean Cha disagrees with Lee’s conclusions, and argues that Lawler “should
                                       have provided the information [to Plaintiffs about ALTe’s financial condition] with instruction to
                                  24
                                       investigate whether it impacted the clients’ position.” Docket No. 80-2 at 16. But Cha’s
                                  25   analysis relies on assumptions contradicted by the record. Cha asserts that “in some situations,
                                       Lawler did presumably provide financial advice, especially in the outset during the hiring process
                                  26   and through solicitation, advertising, or marketing materials.” Id. However, as discussed in this
                                       section, the undisputed evidence establishes that Lawler provided no financial advice to Plaintiffs
                                  27   about their investments and was not involved in the marketing or solicitation of investments by
                                       GDRC. In any event, as detailed below, Lawler did encourage Plaintiffs to further investigate
                                  28
                                       ALTe’s struggles.
                                                                                         16
                                   1   validity of the retainer agreements under California Civil Code § 1632(b)(5) and California

                                   2   Business and Professions Code § 6154. Docket No. 71 (“Pl. Opp.”) at 17. Neither statute helps

                                   3   Plaintiffs. Section 1632 requires “[a]ny person engaged in a trade or business who negotiates

                                   4   primarily in Spanish, Chinese, Tagalog, Vietnamese, or Korean, orally or in writing, in the course

                                   5   of entering into any of the [enumerated types of contracts], shall deliver to the other party to the

                                   6   contract or agreement and prior to the execution thereof, a translation of the contract or agreement

                                   7   in the language in which the contract or agreement was negotiated.” Cal. Civ. Code § 1632(b).

                                   8   Plaintiffs cite no evidence that Lawler or his firm “negotiates primarily in Spanish, Chinese,

                                   9   Tagalog, Vietnamese, or Korean.” See Lopez v. Asbury Fresno Imports, LLC, 234 Cal. App. 4th

                                  10   71, 77 (2015) (holding that § 1632 was not violated where evidence showed “Defendant did not

                                  11   primarily negotiate the sale of the vehicle to plaintiffs in Spanish,” but rather that “the parties

                                  12   primarily communicated using English”).
Northern District of California
 United States District Court




                                  13          Section 6154 provides that “[a]ny contract for professional services secured by any

                                  14   attorney at law or law firm in this state through the services of a runner or capper is void.” Cal.

                                  15   Bus. & Prof. Code § 6154(a). “A runner or capper is any person, firm, association or corporation

                                  16   acting for consideration in any manner or in any capacity as an agent for an attorney at law or law

                                  17   firm, whether the attorney or any member of the law firm is admitted in California or any other

                                  18   jurisdiction, in the solicitation or procurement of business for the attorney at law or law firm as

                                  19   provided in this article.” Id. § 6151. Plaintiffs allege that migration agencies acted as runners or

                                  20   cappers for Lawler and his firm. See Pl. Opp. at 17. However, Plaintiffs immediately contradict

                                  21   their own claim; they reveal that the migration agents acted as recruiters for GDRC, not

                                  22   Defendants: “These foreign agencies were compensated for such procurement via commissions

                                  23   paid by GDRC who, unbeknownst to Plaintiffs, used a significant portion of each of Plaintiffs’

                                  24   $30,000 ‘management fees’ paid to GDRC for such commissions.” Id. (emphases added).

                                  25          The evidence Plaintiffs cite confirms that GDRC paid migration agents a fee for referring

                                  26   foreign nationals to invest in GDRC, separate from any transactions involving Defendants. See

                                  27   Lawler Deposition at 45:15–24 (“Q. Do foreign agencies market or promote investment projects

                                  28   for regional center? A. Yes, they do. That is common and not necessarily one, sometimes
                                                                                          17
                                   1   multiple, different projects. Q. Do you know how migration agents are compensated for the

                                   2   promotion of such projects? A. Generally speaking, they are paid fees by the regional centers or

                                   3   the regional center projects.”); Second Hinton Decl., Exh. 97 (Ahn Deposition) at 32:10–19 (“Q.

                                   4   Did the EB-5 investors, any of their contributions go towards the funding of Green Detroit? . . . .

                                   5   A. So the way it works in the EB-5 world everybody knows, is the processing fee that the regional

                                   6   center gets . . . that goes all to the brokers outside the U.S. for commission.”). Nowhere do

                                   7   Plaintiffs identify evidence that Defendants paid migration agents to solicit clients for Defendants

                                   8   in violation of § 6154. See Lawler Decl. ¶ 49 (“At no time did I or my firm ever share the legal

                                   9   fees we earned as plaintiffs’ immigration counsel with any other parties.”). The retainer

                                  10   agreements are therefore valid.7

                                  11          Second, Plaintiffs argue that “even when a retention is expressly limited, the attorney may

                                  12   still have a duty to alert the client to legal problems which are reasonably apparent, even though
Northern District of California
 United States District Court




                                  13   they fall outside the scope of the retention.” Nichols, 15 Cal. App. 4th at 1684. That much is true.

                                  14   But there are limits on an attorney’s duty of care even where that duty exceeds the express bounds

                                  15   of a retainer agreement. The California Court of Appeal in Nichols explained that “[t]he attorney

                                  16   need not advise and caution of every possible alternative, but only of those that may result in

                                  17   adverse consequences if not considered.” Id. at 1683–84. And if the attorney opts “not [to]

                                  18   represent the client on such matters,” the attorney “should inform the client of the limitations of

                                  19   the attorney’s representation and of the possible need for other counsel.” Id. at 1684. Moreover,

                                  20   that duty does not extend beyond the responsibility to inform the client about legal matters related

                                  21   to the representation to reach purely financial advice. See id. (“[E]ven when a retention is

                                  22   expressly limited, the attorney may still have a duty to alert the client to legal problems which are

                                  23   reasonably apparent.”) (emphasis added).

                                  24          The record shows that Defendants did exactly what Nichols prescribed. When he

                                  25

                                  26
                                       7
                                        In this section of their brief, Plaintiffs also make the unexplained assertion: “There is little
                                  27   question that Defendants’ [sic] assisted in the unauthorized practice of law.” Pl. Opp. at 17 n.16.
                                       Not only is this a non-sequitur, it is, like countless assertions throughout Plaintiffs’ briefing,
                                  28
                                       unsupported by any citations to relevant facts or legal authority.
                                                                                           18
                                   1   discovered that Kim’s direct interest in ALTe may have been converted into an indirect one,

                                   2   Lawler emailed Kim on October 15, 2014 warning him that the change may have adverse legal

                                   3   consequences for his EB-5 application—immigration advice within the scope of the retainer

                                   4   agreement. See Lawler Decl., Exh. C (“USCIS may challenge whether you have properly

                                   5   maintained your investment in ALTe as a direct investor. . . . It is unclear how this will affect you

                                   6   as a direct investor.”). Lawler then clarified the limits of his representation and told Kim who to

                                   7   contact with questions about the business aspect of his investment. See id. (“As you know, I am

                                   8   only involved in the immigration visa matters, not the finance or business matters related to the

                                   9   Regional Center or it’s [sic] projects. If you have any questions regarding the business aspects or

                                  10   job creation, I encourage you to contact Simon Ahn, the Principal of SMS Investment Group,

                                  11   LLC, or Darren Post, the CEO of ALTe Technologies, Inc.”). On June 23, 2016, Lawler again

                                  12   wrote to Kim reiterating his concerns that the conversion of Kim’s interest in ALTe could
Northern District of California
 United States District Court




                                  13   jeopardize Kim’s pending I-829 petition. See Lawler Decl., Exh. D at 1 (“If you have failed to

                                  14   maintain your investment and interest in ALTe, and you are no longer serving in a management

                                  15   role with ALTe, your I-829 petition may be denied.”). And again, Lawler explained the bounds of

                                  16   his representation and encouraged Kim to reach out to SMS or ALTe with any questions about the

                                  17   business aspects of his investment. See id. at 2.

                                  18          Third, Plaintiffs contend that Defendants’ conduct implied a broader scope of

                                  19   representation than the retainer agreements described. See Pl. Opp. at 17–18. As a result,

                                  20   Plaintiffs “formed an expectation that Defendants were retained to protect their financial interest

                                  21   and inform them of material information as it related to the project as a whole, including the

                                  22   investment.” Id. at 18. Certainly, an attorney-client relationship can be implied, with its

                                  23   “existence and terms . . . manifested by conduct.” Zenith Ins. Co. v. O’Connor, 148 Cal. App. 4th

                                  24   998, 1010 (2007). But “California law is settled that a client’s subjective belief that an attorney-

                                  25   client relationship exists, standing alone, cannot create such a relationship, or a duty of care owed

                                  26   by the attorney to that plaintiff.” Id. And the evidence here evinces no conduct by Defendants

                                  27   that suggested their duties extended to financial or investment counseling. To begin with,

                                  28   Plaintiffs do not claim that Lawler ever told them that he would advise them about their EB-5
                                                                                           19
                                   1   investments. They further concede that they never asked Lawler about their investments in ALTe.

                                   2   See Kim Deposition at 37:18–25 (“Q. Did you ever talk to Martin Lawler about any aspect of your

                                   3   decision to invest as a direct investor? A. No, well, because I did not know what direct investment

                                   4   was. Q. Did you talk to anybody other than Han-Maum before you made your investment in

                                   5   ALTe? A. No.”); Shim Deposition at 39:16–21 (“Q. Have you ever called Mr. Lawler to ask him

                                   6   about your investment? A. No. Q. Have you ever written to him to ask him about your

                                   7   investment? A. No.”); Xue Deposition at 14:14–16 (“Q. Have you – have you ever spoken with

                                   8   Mr. Lawler? A. No.”). Nor did Lawler ever render legal advice regarding those investments. See

                                   9   Lawler Decl. ¶ 38 (“I did not provide any business or finance advice of any kind. I would not

                                  10   have opined about the viability of the investment even if I had been asked.”). In fact, Plaintiffs

                                  11   admitted at the hearing that they had all made the independent decision to invest in ALTe before

                                  12   ever retaining Defendants. See also Kim Deposition at 37:23–25; Shim Deposition at 24:2–21;
Northern District of California
 United States District Court




                                  13   Xue Deposition at 22:2–12. Defendants did not advise Plaintiffs in their selection of ATLe as

                                  14   their investment vehicle.

                                  15          Plaintiffs insist that “through their role in GDRC and advertisement of their relevance and

                                  16   role in the ALTe Project, Defendants imputed themselves throughout the ALTe Project and

                                  17   marketed themselves in a manner to suggest that their duties toward Plaintiffs included oversight

                                  18   of the ALTe Project, foreign agents, and all business matters relevant to the performance of the

                                  19   investment.” Pl. Opp. at 17–18. None of the evidence they reference supports that claim. With

                                  20   respect to Defendants’ role in GDRC, Lawler averred that he represented GDRC “[a]s

                                  21   immigration counsel only,” to help GDRC secure USCIS approval as an EB-5 regional center.

                                  22   Lawler Decl. ¶ 11; id. ¶ 12 (“I only prepared and filed immigration applications.”). “At no point

                                  23   was Mr. Lawler or his firm engaged in marketing investments through GRDC.” Ahn Decl. ¶ 8.

                                  24   To show otherwise, Plaintiffs submit a screenshot from the GDRC website featuring Lawler’s

                                  25   profile. Hinton Decl., Exh. 18. The profile identifies Lawler specifically as an “EB-5 Attorney”

                                  26   and describes him as “a California immigration law specialist.” Nothing on the website indicates

                                  27   that Lawler was representing himself as an attorney whose duties extended to “all business matters

                                  28   relevant to the performance of the investment,” as Plaintiffs allege.
                                                                                        20
                                   1            With respect to ALTe, Lawler avers that he has “never provided any legal services to

                                   2   ALTe.” Lawler Decl. ¶ 23. Ahn confirms that Lawler “did no marketing work related to

                                   3   investments in the ALTe company.” Ahn Decl. ¶ 8. In attempting to refute that claim, Plaintiffs

                                   4   rely solely on an email exchange between Ahn and a Lawler & Lawler associate, which

                                   5   purportedly establishes that “Defendants drafted the Subscription Agreement [between Kim and

                                   6   ALTe] and structured Plaintiff Kim’s direct investment.” Pl. Opp. at 7. But that email shows

                                   7   nothing of the sort. Ahn emailed the Lawler associate asking, “Can you draft a sample Exhibit B

                                   8   or Amendment to ALTe Operating Agreement for ALTe to sign?” First Hinton Decl., Exh. 22.

                                   9   He states that the purpose of the amendment is to specify what Kim’s ownership share in ALTe

                                  10   would be with his investment. Id. In response, the associate explains that it is ALTe that would

                                  11   have to make the amendment, not Lawler & Lawler: “Mr. Kim can become a new member as long

                                  12   as he agrees in writing to the Operating Agreement (para 3.4). So ALTe will have to provide that
Northern District of California
 United States District Court




                                  13   to him. ALTe will also need to amend Exhibit A to clarify how many units (measuring his

                                  14   membership interest) Mr. Kim gets.” Id. Far from suggesting that Defendants held themselves

                                  15   out to be representatives of ALTe, this exchange reflects that Defendants had no involvement in

                                  16   ALTe.8

                                  17            Finally, Plaintiffs argue that, even if the scope of Defendants’ representation was

                                  18   circumscribed by the retainer agreement, it nonetheless covered Defendants’ alleged malpractice.

                                  19   According to Plaintiffs, Defendants had a duty to inform them about any problems at ALTe

                                  20   because those problems could jeopardize their pending EB-5 applications—an immigration issue

                                  21   within the scope of the retainer agreement. It is true that job creation struggles at an EB-5

                                  22   enterprise could impact an investor’s application. See 8 C.F.R. § 216.6(c)(1)(iv) (providing that in

                                  23   adjudicating an investor’s I -829 petition, USCIS “shall determine whether . . . . [t]he alien created

                                  24   or can be expected to create within a reasonable period of time ten full-time jobs to qualifying

                                  25

                                  26
                                       8
                                         Elsewhere, Plaintiffs allege that “Defendants drafted the securities subscription agreement,
                                  27   clearly both a business and securities contract, at the behest of ALTe and Simon Ah[n] which was
                                       used to secure Plaintiff Kim’s investment.” Pl. Opp. at 11, 12. There is no citation to evidence
                                  28
                                       supporting this allegation.
                                                                                         21
                                   1   employees”). But it is undisputed that Defendants notified Plaintiffs of this very point. For

                                   2   example, Lawler’s October 15, 2014 email reminded Kim that “[a]s a direct investor, ALTe must

                                   3   also show that your funds have created ten direct jobs,” and informed him that “due to various

                                   4   business issues, ALTe has not been able to create the number of jobs they originally expected.”

                                   5   Lawler Decl., Exh. C. The email voiced concern that, although “ALTe [wa]s working on several

                                   6   new business deals that they believe will create new jobs again,” “[i]f insufficient jobs are created,

                                   7   or the direct jobs are allocated to another investor before you, there may not be enough jobs to

                                   8   allocate to you.” Id. Lawler concluded the email by reiterating that he is “only involved in the

                                   9   immigration visa matters, not the finance or business matters.” Id. He offered to have a follow-up

                                  10   call with Kim to discuss “the immigration implications” of the news, and directed Kim to contact

                                  11   Ahn and ALTe with “any questions regarding the business aspects or job creation.” Id.

                                  12   Defendants provided similar information to Shim. See First Hinton Decl., Exh. 20 at 4. (By this
Northern District of California
 United States District Court




                                  13   point, Xue had retained other counsel to pursue her EB-5 application. See Lawler Decl. ¶ 29.)

                                  14   Defendants thus discharged any duty they had under the retainer agreement to advise Plaintiffs

                                  15   about the immigration implications of the job creation issues at ALTe. Nothing in the record

                                  16   supports expansion of that duty to providing purely financial advice.

                                  17          In sum, the evidence demonstrates that Defendants fully advised Plaintiffs about the

                                  18   immigration matters that Defendants were retained to handle, and that their duty of professional

                                  19   care to Plaintiffs did not extend to rendering business or investment advice. Because Plaintiffs

                                  20   have not established a genuine dispute as to the duty element of their legal malpractice claim,

                                  21   Defendants’ motion for summary judgment on the claim is GRANTED. See River City, 960 F.2d

                                  22   at 1462 (the summary judgment standard “requires the movant to affirmatively demonstrate that

                                  23   there is no genuine dispute as to every essential element of its claim”).

                                  24                  b.      Causation

                                  25          In addition to failing to establish a triable issue of fact with respect to duty, Shim has not

                                  26   shown that “the loss [she] suffered was in fact caused by the alleged attorney malpractice.” Viner

                                  27   v. Sweet, 30 Cal. 4th 1232, 1240–41 (2003) (emphasis removed) (citation omitted). “[A] plaintiff

                                  28   in a transactional malpractice action must show that but for the alleged malpractice, it is more
                                                                                         22
                                   1   likely than not that the plaintiff would have obtained a more favorable result.” Id. at 1244

                                   2   (emphasis in original). Under this causation standard, it is not enough for the plaintiff to simply

                                   3   claim that it was possible to obtain a better result absent the attorney misconduct. Namikas v.

                                   4   Miller, 225 Cal. App. 4th 1574, 1582 (2014). “[T]he plaintiff must show that he would certainly

                                   5   have received” a better result. Id. (alteration and internal quotation marks omitted) (emphasis in

                                   6   original).

                                   7              Here, Plaintiffs claim that Defendant’s failure to alert Plaintiffs to any concerns about the

                                   8   status of their ALTe investments precluded Plaintiffs from mitigating their losses by, for example,

                                   9   withdrawing their investments. Assuming arguendo that Defendants had a professional duty to

                                  10   help Plaintiffs mitigate their investment losses, there is no evidence that Shim would have opted to

                                  11   protect her investment by withdrawing it from ALTe if doing so meant terminating her EB-5

                                  12   application.9 When the Court gave Plaintiffs an opportunity after the hearing to identify evidence
Northern District of California
 United States District Court




                                  13   in the record that they would have given up their pursuit of green cards to preserve their

                                  14   investments, Shim was unable to provide a responsive cite.10 She could only represent that she

                                  15   “will ultimately testify that she would never had [sic] made the investment in ALTe or maintained

                                  16   it, regardless of the impact to her petition, had she known the truth regarding ALTe.” Docket No.

                                  17   83 at 4.

                                  18              Shim’s legal malpractice claim therefore fails for the additional reason that she has not

                                  19   established a genuine issue as to causation.

                                  20              2.     Breach of Fiduciary Duty

                                  21              Plaintiffs’ opposition to Defendants’ motion for summary judgment on the breach of

                                  22   fiduciary claim contains scattershot allegations of different kinds of improper conduct largely

                                  23
                                       9
                                         At the hearing, Plaintiffs acknowledged that they would not have been able to obtain green cards
                                  24
                                       if they had ended their EB-5 investments.
                                  25   10
                                          In contrast, Kim and Xue gave at least some indication in their depositions that they would not
                                  26   have pursued their investments in ALTe if they had been aware of the associated financial risks.
                                       See Kim Deposition at 37:4–6 (“I would not have made the investment if I knew that there was a
                                  27   risk associated with direct investment.”); Xue Deposition at 103:15–25 (“So what I said in the text
                                       message [to Xue’s migration agent] is that right now the most important thing is no more green
                                  28
                                       card, but money needs to be returned.”).
                                                                                        23
                                   1   devoid of citations to evidence. See Pl. Opp. at 19–21. The vague, unsubstantiated nature of

                                   2   Plaintiffs’ argument is best reflected in their bare assertion that “Defendants breached far too

                                   3   many fiduciary duties to sufficiently set forth herein.” Id. at 20. The gravamen of Plaintiffs’

                                   4   claim appears to be that Defendants were mired in a conflict of interest between their concurrent

                                   5   representation of Plaintiffs and of Ahn, GDRC, and SMS. See id. (asserting that Defendants

                                   6   “failed to perform with due diligence, advised clients in violation of the law, [and] engaged in

                                   7   adverse business interests while representing Plaintiffs.”).

                                   8           To state a claim for breach of fiduciary duty, a plaintiff must allege: (1) the existence of a

                                   9   fiduciary duty; (2) breach of the fiduciary duty; and (3) damage proximately caused by the breach.

                                  10   Pierce v. Lyman, 1 Cal. App. 4th 1093, 1101 (1991). “Breach of fiduciary duty is a concept that is

                                  11   ‘separate and distinct from traditional professional negligence but which still comprises legal

                                  12   malpractice.’” Wolk v. Green, 516 F. Supp. 2d 1121, 1130 (N.D. Cal. 2007) (quoting Mosier v. S.
Northern District of California
 United States District Court




                                  13   Cal. Physicians Ins. Exch., 63 Cal. App. 4th 1022, 1044 (1998)). “Though the scope of the duty is

                                  14   ordinarily a question of law, breach is ordinarily a question of fact reserved for the jury.” Knight

                                  15   v. Aqui, 966 F. Supp. 2d 989, 996 (N.D. Cal. 2013).

                                  16                   a.      Duty and Breach

                                  17           “[T]he Rules of Professional Conduct . . . together with statutes and general principles

                                  18   relating to other fiduciary relationships, ‘help define the duty component of the fiduciary duty

                                  19   which an attorney owes to his client.’” Am. Airlines, Inc. v. Sheppard, Mullin, Richter &

                                  20   Hampton, 96 Cal. App. 4th 1017, 1032 (2002) (quoting Mirabito v. Liccardo, 4 Cal. App. 4th 41,

                                  21   45 (1992)). There is no dispute here that Defendants had an attorney-client relationship with each

                                  22   Plaintiff, and therefore were in a fiduciary relationship with each Plaintiff. See Nichols, 15 Cal.

                                  23   App. 4th at 1684. There is likewise no dispute that the California Rules of Professional Conduct

                                  24   (“RPC”) require attorneys to avoid conflicts in interest in representing clients. Specifically, RPC

                                  25   3-310(C)(3)11 provides that an attorney “shall not, without the informed written consent of each

                                  26   client . . . . [r]epresent a client in a matter and at the same time in a separate matter accept as a

                                  27
                                       11
                                         The RPC were amended and renumbered effective November 1, 2018. The RPC references
                                  28
                                       here are to the former version of the rules, which were effective at the time of the alleged conduct.
                                                                                         24
                                   1   client a person or entity whose interest in the first matter is adverse to the client in the first

                                   2   matter.”

                                   3           Plaintiffs contend that Defendants violated RPC 3-310(C)(3) by concurrently representing

                                   4   Plaintiffs and Ahn, GDRC, and SMS without obtaining each party’s informed written consent.12

                                   5   Defendants counter that they fully complied with Rule 3-310(C)(3) by providing each Plaintiff

                                   6   with a waiver explaining the potential conflict of interest with Ahn, GDRC, and SMS and

                                   7   obtaining Plaintiffs’ consent to the joint representation. The waiver explained:

                                   8                   For EB-5 immigrant employment-based permanent residence,
                                                       Lawler & Lawler represents both the Green Detroit Regional Center
                                   9                   and Ahn & Associates and SMS Investment Group, LLC (referred
                                                       hereafter to as the Green Detroit Regional Center), and the Investor
                                  10                   in securing an immigrant visas for the Investor. In the case of a
                                                       conflict of interest, Lawler & Lawler may have professional duties
                                  11                   under attorney Rules of Professional Conduct that require
                                                       withdrawal from representation of one or both of the clients. We do
                                  12                   not see any conflicts of interest in this joint representation, but we
Northern District of California
 United States District Court




                                                       do want you to understand the ramifications of our representing both
                                  13                   the Green Detroit Regional Center and an Investor in visa matters.
                                  14   Roeca Decl., Exh. D.

                                  15           Plaintiffs argue that the waiver is inadequate because it is a “general boilerplate waiver”

                                  16   that failed to explain the conflict and how it could impact Defendants’ representation. Pl. Opp. at

                                  17   20 n.19. For this proposition, Plaintiffs cite Zador Corp. v. Kwan, 31 Cal. App. 4th 1285 (1995)

                                  18   and People v. Baylis, 139 Cal. App. 4th 1054 (2006). In Zador, the California Court of Appeal

                                  19   found a conflict waiver “detailed” and adequate. 31 Cal. App. 4th at 1300–01. The waiver

                                  20   informed the client that there was no current conflict of interest with the law firm’s representation

                                  21   of the client and his co-defendants, but that a conflict may develop in the future; if a conflict arose

                                  22   the firm would apprise the client promptly to allow him to decide whether to retain independent

                                  23

                                  24   12
                                           Plaintiffs also claim that Defendants were attorneys to ALTe. There is no evidence to
                                  25   substantiate this claim. Lawler avers that Defendants “have never provided any legal services to
                                       ALTe.” Id. ¶ 23. Plaintiffs disagree, citing Exhibit 22 to the First Hinton Declaration as proof
                                  26   that “Defendants drafted the Subscription Agreement [between Kim and ALTe].” Pl. Opp. at 7.
                                       However, as explained previously, Exhibit 22 is an email exchange in which a Lawler & Lawler
                                  27   associate informs Ahn that Defendants are not able to amend a contract on ALTe’s behalf. See
                                       First Hinton Decl., Exh. 22 (“ALTe will also need to amend Exhibit A to clarify how many units
                                  28
                                       . . . Mr. Kim gets.”) (emphasis added).
                                                                                          25
                                   1   counsel; joint representation may result in divided attorney-client loyalties; and in the event of a

                                   2   conflict, the firm may withdraw or be disqualified from its representation of the client. Id. at

                                   3   1289–90. In contrast, the conflict waiver in Baylis was held to be “inadequate.” That waiver

                                   4   simply stated, in its entirety, that “I have been advised that a conflict of interest may exist with Mr.

                                   5   Hove representing Patrick Baylis. I am aware of this and herby [sic] waive any conflict of interest

                                   6   regarding same.” 139 Cal. App. 4th at 1068 (alteration in original). The court criticized this

                                   7   language for “reflect[ing] no awareness of the nature and seriousness of the conflict involved.” Id.

                                   8          The waiver Defendants provided in this case is akin to the one approved in Zador and

                                   9   significantly more detailed than the one rejected in Baylis. The waiver alerted Plaintiffs of

                                  10   Defendants’ belief that there was no existing conflict between their representation of Plaintiffs and

                                  11   Ahn, GDRC, and SMS, but that if a conflict arose Defendants would withdraw or be disqualified;

                                  12   that the client could consult separate counsel; and gave examples of potential adverse interests
Northern District of California
 United States District Court




                                  13   between the respective clients. Roeca Decl., Exh. D. The waiver is not inadequate as a matter of

                                  14   law.

                                  15          There is more merit to Plaintiffs’ contention that a genuine issue of fact exists as to

                                  16   whether Plaintiffs signed the waivers knowingly and intelligently. To begin with, the waiver in

                                  17   the record that Defendants purportedly sent to Shim is blank—no party has dated or signed it. See

                                  18   id., Exh. N. In Shim’s deposition, the parties refer to a version of the waiver that Shim authorized

                                  19   his migration agent to sign on his behalf, although he states that the contents of the waiver were

                                  20   not fully explained to him. See Shim Deposition at 50:5–51:1. The waiver purportedly sent to

                                  21   Xue is undated and bears a signature appearing to be Xue’s, but is not signed by GDRC. See

                                  22   Roeca Decl., Exh. T. Xue stated in her deposition that her migration agent told her to sign the

                                  23   waiver without explaining its contents to her. Xue Deposition at 56:11–57:15. And as to Kim,

                                  24   although his waiver is signed by both parties, he similarly stated in his deposition that he was

                                  25   simply told to sign it by his migration agent without being informed about its contents. See Roeca

                                  26   Decl., Exh. D; Kim Deposition at 38:15–39:5.

                                  27          As California courts have emphasized, “[w]here a defendant seeks to waive his counsel’s

                                  28   conflict of interest, the waiver must be a knowing and intelligent act ‘done with sufficient
                                                                                         26
                                   1   awareness of the relevant circumstances and likely consequences.’” Baylis, 139 Cal. App. 4th at

                                   2   1067 (quoting People v. Mroczko, 35 Cal. 3d 86, 109–110 (1983)). Thus, a proper waiver requires

                                   3   that “(1) the [client] has discussed the potential drawbacks of joint representation with his attorney

                                   4   or outside counsel, (2) the [client] has been made aware of the dangers and possible consequences

                                   5   of joint representation in the case, (3) the [client] knows of his right to conflict-free representation,

                                   6   and (4) the [client] voluntarily wishes to waive that right. Id. at 1068. Given Plaintiffs’ testimony

                                   7   that the contents of the waiver was not fully explained to them, there is a genuine issue of fact as

                                   8   to whether their waivers were “informed” within the meaning of RPC 3-310(C)(3).

                                   9                  b.      Causation

                                  10          Even if Defendants breached their fiduciary duty to Plaintiffs by failing to obtain a valid

                                  11   waiver, however, Plaintiffs have failed to show that they suffered “damage proximately caused by

                                  12   the breach.” Pierce, 1 Cal. App. 4th at 1101.
Northern District of California
 United States District Court




                                  13          It is undisputed that any conflict between Defendants’ representation of Plaintiffs and of

                                  14   Ahn, GDRC, and SMS did not harm Plaintiffs’ EB-5 applications; they all successfully obtained

                                  15   LPR status. There is also no evidence that the conflict caused any financial losses to Plaintiffs.

                                  16   As noted previously, Plaintiffs admit that they had each decided to invest in ALTe before they

                                  17   retained Defendants. Accordingly, Defendants cannot blamed for inducing Plaintiffs’ investments

                                  18   at the outset. Nor is there evidence that Defendants, whether conflicted or not, later withheld

                                  19   information about ALTe’s struggles from Plaintiffs. Plaintiffs allege that Defendants became

                                  20   aware of problems at ALTe before October 2014, when Defendants first relayed news the

                                  21   problems to Plaintiffs. In particular, Plaintiffs believe that Defendants knew ALTe did not in fact

                                  22   secure a $100 million loan from the Department of Energy or $240 million in purchase orders

                                  23   from customers as GDRC’s promotional materials promised. But the evidence does not

                                  24   substantiate Plaintiffs’ allegations. Plaintiffs rely on a portion of Ahn’s deposition in which he

                                  25   recalls that GDRC sometimes provided Defendants with ALTe’s “tax returns” and “bank

                                  26   statements” for inclusion in EB-5 applications Defendants were preparing for their clients. Ahn

                                  27   Deposition at 40:12–41:22. These vague references to financial documents fall far short of

                                  28   showing that Defendants were privy to the news about ALTe’s loan applications or purchase
                                                                                          27
                                   1   orders. Moreover, the evidence shows that soon after learning of the financial problems at ALTe,

                                   2   Lawler informed Plaintiffs of the potential implications to their EB-5 applications. See Lawler

                                   3   Decl., Exh. C. There is nothing in the record suggesting Lawler delayed in giving such notice.

                                   4   See Section II.C.3.b., infra (addressing Plaintiffs’ failure to show that Defendants were aware of

                                   5   ALTe’s struggles prior to October 2014).

                                   6             Relatedly, Plaintiffs complain that before Defendants finally sent the October 15, 2014

                                   7   email informing Plaintiffs about the issues at ALTe, Lawler first “provided a draft of the

                                   8   notification to Mr. Ahn.” First Hinton Decl., Exh. 20 at 4. Plaintiffs believe that this advance

                                   9   notice to Ahn exemplified the conflicted nature of Defendants’ representation. Again, however,

                                  10   Plaintiffs are unable to articulate how this offense caused them harm. For example, they do not

                                  11   claim that Defendants omitted any material information from the email to investors at Ahn’s

                                  12   request. To the contrary, Lawler made clear in the email that it was GDRC that first alerted him to
Northern District of California
 United States District Court




                                  13   the adverse information about ALTe. See Lawler Decl., Exh. C.

                                  14             Because Plaintiffs have failed to establish that Defendants’ alleged conflict caused them

                                  15   harm, Defendants’ motion for summary judgment is GRANTED with respect to the breach of

                                  16   fiduciary duty claim.

                                  17             3.     Fraud, Deceit, Negligent Misrepresentation, and Fraudulent Concealment

                                  18             Plaintiffs’ third, fourth, fifth, and seventh causes of action are for fraud, fraudulent

                                  19   concealment, deceit, and negligent misrepresentation. Compl. ¶¶ 67–72, 73–79, 80–85, 93–96.

                                  20   The fraud, deceit, and negligent misrepresentation claims are based on the affirmative

                                  21   misrepresentations Defendants allegedly made to prospective investors about ALTe. See Pl. Opp.

                                  22   at 22. In addition, the fraud, deceit, and fraudulent concealment claim are based on Defendants’

                                  23   alleged ongoing concealment or nondisclosure of information regarding ALTe’s precarious health.

                                  24   See id.

                                  25                    a.      Affirmative Misrepresentations

                                  26             The elements of fraud that give rise to a tort action for deceit are: (a) misrepresentation

                                  27   (false representation, concealment, or nondisclosure); (b) knowledge of falsity (or “scienter”); (c)

                                  28
                                                                                            28
                                   1   intent to defraud, i.e., to induce reliance; (d) justifiable reliance; and (e) resulting damage.13

                                   2   Engalla v. Permanente Med. Grp., Inc., 15 Cal. 4th 951, 974 (1997). “The elements of negligent

                                   3   misrepresentation are similar to intentional fraud except for the requirement of scienter; in a claim

                                   4   for negligent misrepresentation, the plaintiff need not allege the defendant made an intentionally

                                   5   false statement, but simply one as to which he or she lacked any reasonable ground for believing

                                   6   the statement to be true.” Charnay v. Cobert, 145 Cal. App. 4th 170, 184 (2006)

                                   7           Defendants are entitled to summary judgment on Plaintiffs’ affirmative misrepresentation

                                   8   claims because Plaintiffs have not adduced any evidence that Defendants made the alleged

                                   9   misrepresentations. Plaintiffs concede that they never spoke to Lawler about their decisions to

                                  10   invest in ALTe. See Kim Deposition at 37:18–25 (“Q. Did you ever talk to Martin Lawler about

                                  11   any aspect of your decision to invest as a direct investor? A. No, well, because I did not know

                                  12   what direct investment was. Q. Did you talk to anybody other than Han-Maum before you made
Northern District of California
 United States District Court




                                  13   your investment in ALTe? A. No.”); Shim Deposition at 39:16–21 (“Q. Have you ever called Mr.

                                  14   Lawler to ask him about your investment? A. No. Q. Have you ever written to him to ask him

                                  15   about your investment? A. No.”); Xue Deposition at 14:14–16 (“Q. Have you – have you ever

                                  16   spoken with Mr. Lawler? A. No.”). Plaintiffs conceded at the hearing that they had each already

                                  17   invested in ALTe or made the decision to invest in ALTe by the time they retained Defendants.

                                  18           Plaintiffs cite no evidence to contradict Defendants’ averments that they “did not provide

                                  19   any business or finance advice of any kind” and “would not have opined about the viability of the

                                  20   [ALTe] investment even if [they] had been asked.” Lawler Decl. ¶ 38. Plaintiffs reference a

                                  21   GDRC document distributed to potential investors that claimed “Orders of 240,000,000 US

                                  22   dollars’ value already received [by ALTe].” First Hinton Decl., Exh. 10 at 1–5. But this

                                  23   document was created by GDRC, not Defendants. And although Defendants were retained by

                                  24   GDRC, Lawler makes clear that his firm represented GDRC and Ahn “[a]s immigration counsel

                                  25

                                  26
                                       13
                                         Plaintiffs assert claims for common law fraud and deceit as well as under California Civil Code
                                  27   §§ 1709 and 1710, which codify the common law actions for fraud and deceit, and require proof of
                                       the same elements. See Small v. Fritz Companies, Inc., 30 Cal. 4th 167, 172 (2003); Lazar v.
                                  28
                                       Superior Court, 12 Cal. 4th 631, 638 (1996).
                                                                                      29
                                   1   only.” Lawler Decl. ¶ 11. Ahn confirms that “[a]t no point was Mr. Lawler or his firm engaged in

                                   2   marketing investments through GDRC.” Ahn Decl. ¶ 8. There is thus no evidence that

                                   3   Defendants were responsible for GDRC’s marketing materials.

                                   4          Attempting to show otherwise, Plaintiffs submit a screenshot from a page on GDRC

                                   5   website titled “Our Team,” which features Lawler’s profile. Hinton Decl., Exh. 18. The profile

                                   6   identifies Lawler specifically as an “EB-5 Attorney” and describes him as “a California

                                   7   immigration law specialist.” This is entirely consistent with Lawler and Ahn’s description of

                                   8   Lawler’s role as strictly limited to immigration issues. Plaintiffs also cite to a portion of Lawler’s

                                   9   deposition wherein he purportedly admitted to being involved in GDRC’s marketing efforts.

                                  10   Plaintiffs’ characterization is belied by the transcript; in the cited exchange Lawler states quite

                                  11   clearly that he was only engaged in “[i]mmigration legal services” for GDRC. Lawler Deposition

                                  12   at 85:8–19 (“Q. If you don’t mind describing, what was the nature of the legal services that you
Northern District of California
 United States District Court




                                  13   provided to Mr. Ahn? A. Immigration legal services. Q. What type? A. We assisted the Green

                                  14   Detroit Regional Center, SMS, Mr. Ahn in obtaining a regional center designation for the Green

                                  15   Detroit Regional Center. We filed some annual reports. We gathered up documents to present

                                  16   regarding his projects with the 924 applications and also for the investors, 526 applications.”).

                                  17          Because there is no evidence that the alleged misrepresentations about ALTe’s business

                                  18   prospects were made by Defendants, Plaintiffs have failed to show a genuine dispute as to an

                                  19   essential element of their claims. River City, 960 F.2d at 1462. Accordingly, Defendants’ motion

                                  20   is GRANTED with respect to Plaintiffs’ fraud, deceit, and negligent misrepresentation claims to

                                  21   the extent they are based on affirmative misrepresentations.

                                  22                  b.      Concealment and Nondisclosure

                                  23          In addition to affirmative misrepresentations, fraud encompasses “[t]he suppression of a

                                  24   fact, by one who is bound to disclose it.” Knutson v. Foster, 25 Cal. App. 5th 1075, 1091 (2018)

                                  25   (quoting Cal. Civ. Code, § 1710(3)) (alteration in original). “[T]he elements of an action for fraud

                                  26   and deceit based on concealment are: (1) the defendant must have concealed or suppressed a

                                  27   material fact, (2) the defendant must have been under a duty to disclose the fact to the plaintiff, (3)

                                  28   the defendant must have intentionally concealed or suppressed the fact with the intent to defraud
                                                                                         30
                                   1   the plaintiff, (4) the plaintiff must have been unaware of the fact and would not have acted as he

                                   2   did if he had known of the concealed or suppressed fact, and (5) as a result of the concealment or

                                   3   suppression of the fact, the plaintiff must have sustained damage.” Id. (citation omitted).

                                   4           Plaintiffs argue that by virtue of Defendants’ relationship with Ahn, GDRC, and SMS,

                                   5   Defendants were positioned to have learned of material facts regarding ALTe’s financial condition

                                   6   that they had a duty to disclose to Plaintiffs. Pl. Opp. at 22. Plaintiffs’ briefing on this issue is

                                   7   barebones and devoid of any evidentiary citation. See id. Even if it is assumed that Defendants

                                   8   had a duty of professional care to notify Plaintiffs about material facts relating to the ongoing

                                   9   viability of their ALTe investments (a proposition negated in the analysis above), Plaintiffs have

                                  10   failed to raise a triable issue of fact as to two elements of their claim. First, the evidence does not

                                  11   support the inference that Defendants were aware of ALTe’s struggles prior to October 2014 such

                                  12   that they could have concealed any adverse information. While Ahn recounts that GDRC
Northern District of California
 United States District Court




                                  13   provided Defendants with “[f]inancial and business updates” about ALTe between 2010 and 2015

                                  14   to include in their clients’ EB-5 applications, he describes these updates as consisting of “tax

                                  15   returns” and “bank statements.” Ahn Deposition at 40:12–41:22. There is no indication that

                                  16   Defendants could have discerned from these documents that ALTe’s initial claims about purchase

                                  17   orders already received or loans provided by the Department of Energy were false.

                                  18           Second, Plaintiffs have not cited any evidentiary basis to support the inference that

                                  19   Defendants withheld information about ALTe with an intent to defraud Plaintiffs. To be sure,

                                  20   “[d]etermining . . . intent is a highly fact-specific inquiry” that is “not generally suitable for

                                  21   disposition on summary judgment.” Fanucchi & Limi Farms v. United Agri Prod., 414 F.3d 1075,

                                  22   1082 (9th Cir. 2005) (citing Hunt v. Smyth, 25 Cal. App. 3d 807, 818 (1972); Howard v. Everex

                                  23   Sys., Inc., 228 F.3d 1057, 1060 (9th Cir. 2000)). Nevertheless, “[w]hen opposing a motion for

                                  24   summary judgment, ‘the plaintiff must present significant probative evidence relevant to the issue

                                  25   of intent . . . ; mere conclusory allegations are insufficient to require that the motion for summary

                                  26   judgment be denied.’” Simpson v. Allstate Ins., No. C-99-02940-CRB, 2000 WL 1006533, at *3

                                  27   (N.D. Cal. July 10, 2000) (quoting Vaughn v. Teledyne, Inc., 628 F.2d 1214, 1220 (9th Cir.

                                  28   1980)). Plaintiffs’ failure to marshal any evidence of Defendants’ intent to defraud and
                                                                                          31
                                   1   concealment of financial information about ALTe dooms their fraudulent concealment claims.

                                   2             Accordingly, Defendants’ motion is GRANTED as to Plaintiffs’ fraudulent concealment

                                   3   claims.

                                   4             4.     Unfair Business Practices

                                   5             Plaintiffs’ ninth cause of action is brought under California’s Unfair Competition Law

                                   6   (“UCL”). Plaintiffs allege that Defendants engaged in unlawful and unfair business practices

                                   7   under the UCL by “enter[ing] into an agreement, or engag[ing] in a practice, with [GDRC]

                                   8   whereby Defendants would serve as the exclusive counsel to investors in ALTe, and whereby

                                   9   [GDRC] would funnel ALTe investors . . . to Defendants as exclusive counsel.” Compl. ¶ 104.

                                  10   An “unlawful” practice under the UCL is “anything that can properly be called a business practice

                                  11   and that at the same time is forbidden by law.” Cel-Tech Commc’ns, Inc. v. Los Angeles Cellular

                                  12   Tel. Co., 20 Cal. 4th 163, 180 (1999) (internal quotation marks omitted). The “unfair” prong of
Northern District of California
 United States District Court




                                  13   the UCL creates a cause of action for a business practice that is unfair even if not proscribed by

                                  14   some other law. Korea Supply Co. v. Lockheed Martin Corp., 29 Cal.4th 1134, 1143 (2003).

                                  15             The only authority Plaintiffs cite for the proposition that the kind of exclusivity

                                  16   arrangement they allege between Defendants and GDRC violates the UCL is Saunders v. Superior

                                  17   Court, 27 Cal. App. 4th 832 (1994). In Saunders, one group of certified shorthand reporters sued

                                  18   another group of certified shorthand reporters and certain insurance companies for a practice

                                  19   known as “direct contracting.” Id. at 837. Pursuant to this practice, the defendant reporters

                                  20   contracted with the defendant insurance companies for the exclusive right to report depositions

                                  21   taken by those companies’ lawyers; any lawyers that used the services of other reporters would not

                                  22   be reimbursed by the companies. Id. at 838. Furthermore, the reporters agreed to “offer training

                                  23   to the insurance carrier defendants and their employees,” and to “review and comment upon . . .

                                  24   the performance of the lawyers” in order to “assist insurance companies to evaluate the need for

                                  25   replacement counsel.” Id. at 839. The plaintiff reporters argued that this arrangement was

                                  26   unlawful and unfair under the UCL, and the Saunders court held that their claim was sufficiently

                                  27   pleaded to survive a motion to dismiss. Id. at 840.

                                  28             Saunders, however, is inapplicable to the facts of this case because it did not hold that
                                                                                           32
                                   1   every exclusivity arrangement violates the UCL. In fact, the court noted that the plaintiff reporters

                                   2   “d[id] not contend direct contracting is illegal per se.” Id. at 838. Rather, it was the form of direct

                                   3   contracting “as practiced by defendants,” which “compromise[d] the impartiality” of the defendant

                                   4   reporters, that was problematic. Id. at 838–39. By statute, certified shorthand reporters cannot

                                   5   engage in “acts contrary to professional standards concerning . . . impartiality.” Cal. Bus. & Prof.

                                   6   Code § 8025(d). The Saunders court expressed its concern that, under the contract between

                                   7   defendant reporters and defendant insurance companies,

                                   8                  the reporter at a deposition may be wearing as many as five hats. He
                                                      or she may be not only reporting the deposition but also may be the
                                   9                  trainer of the attorney taking the deposition and the insurance
                                                      company employees preparing for the deposition. In addition to
                                  10                  reporting and transcribing the deposition, the reporter will also be
                                                      providing a review and commentary on the substance of the sworn
                                  11                  testimony, critiquing the performance of the attorney taking the
                                                      deposition and evaluating for the insurer the need to replace this
                                  12                  attorney.
Northern District of California
 United States District Court




                                  13   Id. at 840. The court thus concluded that it “cannot say, as a matter of law, a reporter who at the

                                  14   same time acts as trainer, commentator, critiquer and evaluator for one party as to the deposition

                                  15   he or she is reporting has not violated professional standards of impartiality.” Id.

                                  16          All that Plaintiffs have alleged here is that there was an exclusivity arrangement between

                                  17   Defendants and GDRC, but they do not assert that the arrangement imposed on Defendants

                                  18   contractual roles that violated a duty of impartiality, as in Saunders. Otherwise, Plaintiffs provide

                                  19   no authority to support their claim that the alleged exclusivity arrangement violates the UCL.

                                  20   Accordingly, Defendants’ motion is GRANTED as to Plaintiffs’ UCL claim.

                                  21          5.      Securities Violations under California Corporations Code § 25504

                                  22          Plaintiffs’ sixth cause of action alleges that Defendants violated § 25504 of the California

                                  23   Corporations Code. Compl. ¶¶ 86–92. Section 25504 allows liability to be imposed on secondary

                                  24   actors where a primary actor “offer[s] or sell[s] a security in this state . . . by means of any written

                                  25   or oral communication which includes an untrue statement of a material fact or omits to state a

                                  26   material fact.” Cal. Corp. Code §§ 25401, 25504; see Chassin Holdings Corp. v. Formula VC

                                  27   Ltd., No. 15-CV-02294-EMC, 2017 WL 66873, at *9 (N.D. Cal. Jan. 6, 2017).

                                  28          The complaint alleges that Defendants are liable under § 25504 for the misrepresentations
                                                                                          33
                                   1   made by GDRC and ALTe to EB-5 investors. To establish § 25504 liability, a plaintiff must show

                                   2   that the secondary actor “materially aid[ed] in the act or transaction constituting the [underlying

                                   3   securities] violation.” Cal. Corp. Code § 25504. As detailed in Section II.C.3., supra, Defendants

                                   4   have put forth evidence that they were not involved in producing or disseminating the marketing

                                   5   materials about ALTe. Plaintiffs’ opposition brief offers no response. Indeed, Plaintiffs neglect to

                                   6   address Defendants’ motion for summary judgment on the § 25504 claim altogether.

                                   7            Defendants’ motion is therefore GRANTED as to Plaintiffs’ § 25504 claim.

                                   8            6.     Civil Conspiracy

                                   9            Plaintiffs’ eighth cause of action alleges that Defendants formed a civil conspiracy with

                                  10   non-parties Ahn, GDRC, and ALTe to induce EB-5 applicants to make investments in ALTe at

                                  11   inflated prices. Compl. ¶¶ 97–101. “The elements of an action for civil conspiracy are the

                                  12   formation and operation of the conspiracy and damage resulting to plaintiff from an act or acts
Northern District of California
 United States District Court




                                  13   done in furtherance of the common design.” Applied Equip. Corp. v. Litton Saudi Arabia Ltd., 7

                                  14   Cal. 4th 503, 511 (1994).

                                  15            Again, Plaintiffs do not substantively respond to Defendants’ motion for summary

                                  16   judgment on the civil conspiracy claim. Plaintiffs only recite the elements of civil conspiracy,

                                  17   accompanied by the completely unsubstantiated assertion that “Plaintiffs can demonstrate that

                                  18   Defendants conspired with Simon Ah[n], GDRC and ‘immigration agencies’ to effectuate the sale

                                  19   of securities through misrepresentations and omissions.” Pl. Opp. at 23. Plaintiffs cannot avoid

                                  20   summary judgment by promising that they “can” establish a claim at some unspecified future

                                  21   point.

                                  22            Given the lack of any cited evidence supporting Plaintiffs’ civil conspiracy claim,

                                  23   Defendants’ motion for summary judgment on the claim is GRANTED.

                                  24            7.     Unjust Enrichment

                                  25            Plaintiffs’ tenth and final cause of action alleges that Defendants were unjustly enriched as

                                  26   a result of inducing Plaintiffs to invest in ALTe. Compl. ¶¶ 108–13. “The elements of an unjust

                                  27   enrichment claim are the ‘receipt of a benefit and [the] unjust retention of the benefit at the

                                  28   expense of another.’” Peterson v. Cellco P’ship, 164 Cal. App. 4th 1583, 1593 (2008) (alteration
                                                                                         34
                                   1   in original) (quoting Lectrodryer v. SeoulBank, 77 Cal. App. 4th 723, 726 (2000)). An unjust

                                   2   enrichment claim does not lie where “plaintiffs received the benefit of the bargain.” Id.

                                   3             Here, Defendants have presented evidence that Plaintiffs paid Defendants “to perform the

                                   4   legal work to obtain an EB-5 visa.” Lawler Decl. ¶ 18. And it is undisputed that each Plaintiff

                                   5   was successful in obtaining an EB-5 visa and, ultimately, LPR status. Defendants further aver that

                                   6   they “did not receive a referral fee, finder’s fee, commission, or other compensation from KIDC,

                                   7   GDRC, SMS, ALTe, or anyone else in relation to plaintiffs’ investments in ALTe.” Id. ¶ 22.

                                   8   Plaintiffs have not cited any evidence to contradict Defendants’ claim that Plaintiffs received the

                                   9   benefit of the bargain of their contract with Defendants; they obtained legal counsel in respect to

                                  10   obtaining an EB-5 visa and LPR status. In its entirety, Plaintiffs’ response regarding the unjust

                                  11   enrichment issue states: “For the reasons set for herein, there are genuine questions of material fact

                                  12   that preclude granting summary judgment for Defendants.” Pl. Opp. at 26. Plaintiffs offer no
Northern District of California
 United States District Court




                                  13   evidence or even argument in opposition to Defendants’ evidentiary showing.

                                  14             Accordingly, Defendants’ motion is GRANTED as to the unjust enrichment claim.

                                  15   D.        Plaintiff Kim’s Motion for Partial Summary Judgment

                                  16             Plaintiff Kim moves for partial summary judgment on his two interrelated claims for legal

                                  17   malpractice and breach of fiduciary duty.14 Pl. Mot. at 1. Kim argues that Defendants breached

                                  18   their duty of profession care and fiduciary duty by failing to keep him apprised of the status of his

                                  19   investment in ALTe and to timely notify him that his direct interest in ALTe was converted to an

                                  20   indirect interest via SMS.

                                  21             Kim’s claim fails for the same reasons that Defendants are entitled to summary judgment

                                  22   on the legal malpractice claim—Defendants kept Kim fully informed about the aspects of his

                                  23   investment that pertained to his EB-5 application, and otherwise owed no duty advise him about

                                  24   business or investment matters.15 As noted above, the retainer agreement and Defendants’

                                  25
                                       14
                                  26      Plaintiffs styled the motion as a motion for summary judgment, but acknowledge in their reply
                                       brief that it is a motion for partial summary judgment on the legal malpractice and breach of
                                  27   fiduciary duty claims. Docket No. 78 at 1 n.1.
                                  28   15
                                            For instance, Defendants had no duty to advise Kim that the conversion of his interest in ALTe
                                                                                         35
                                   1   conduct reflect that Defendants “only provide[d] services for [Kim’s] EB-5 visa.,” and “provide[d]

                                   2   no business advice” or “recommendations for a business investment from an economic

                                   3   viewpoint.” Roeca Decl., Exh. C. At no point did Kim ask Defendants for business or investment

                                   4   advice. See Kim Deposition at 37:18–25. When Defendants discovered that Kim’s direct stake in

                                   5   ALTe had apparently been converted to an indirect stake, Lawler promptly notified Kim that such

                                   6   a change could jeopardize his EB-5 application. See Lawler Decl., Exh. C (Lawler’s October 15,

                                   7   2014 email to Kim stating that “SMS recently notified me just prior to filing your I-829 petition

                                   8   that your ownership interest has been transferred from ALTe to SMS . . . . USCIS may challenge

                                   9   whether you have properly maintained your investment in ALTe as a direct investor. . . .”); see

                                  10   also id., Exh. D (Lawler’s June 23, 2016 letter to Kim reiterating that “I am unclear if you still

                                  11   hold an ownership interest in ALTe for your direct investment. . . . If you have failed to maintain

                                  12   your investment and interest in ALTe, and you are no longer serving in a management role with
Northern District of California
 United States District Court




                                  13   ALTe, your I-829 petition may be denied.”). In his communications with Kim, Lawler repeatedly

                                  14   emphasized that he was “only involved in the immigration visa matters, not the finance or

                                  15   business matters related to the Regional Center or it’s [sic] projects,” and encouraged Kim to

                                  16   contact Ahn or ALTe with “any questions regarding the business aspects or job creation.” Id.,

                                  17   Exh. C; id., Exh. D (“I am only involved in the immigration visa matters, not the finance or

                                  18   business matters related to the Regional Center of its projects.”).

                                  19          Kim faults Defendants for not alerting him to the conversion of his ALTe interest sooner,

                                  20   but is unable to produce any evidence that shows Defendants were aware of the conversion prior

                                  21   to October 2014. Lawler’s October 15, 2014 email stated that he was only “recently notified” of

                                  22   the conversion. Id., Exh. C. Nevertheless, Kim insists that “it is undisputed that Defendants

                                  23   obtained knowledge of the conversion in May 2014,” citing an email sent by a Lawler & Lawler

                                  24   attorney on May 7, 2014. Pl. Mot. at 7 n.5. Far from revealing that Defendants knew about the

                                  25   conversion, the email shows that Defendants were still working under the assumption that Kim

                                  26   had a direct investment in ALTe. See First Hinton Decl., Exh. 24 (“Since Mr. Kim is a direct

                                  27
                                       may have entitled him to request the return of his investment under the terms of the subscription
                                  28
                                       contract between Kim and ALTe. See Pl. Mot. at 10.
                                                                                        36
                                   1   investor in ALTe, we need to show the maintenance of his investment in ALTe.”). Kim also cites

                                   2   another email that Ahn sent to Defendants on April 21, 2014 . All that email says is that “Mr. Kim

                                   3   has not served on the Board at ALTe lately”; nowhere does it inform Defendants that Kim had lost

                                   4   his direct interest in the company. Third Hinton Decl., Exh. 11.

                                   5          In light of Kim’s failure to establish that Defendants owed him a duty to advise him on

                                   6   business and investment matters, his motion for partial summary judgment is DENIED.

                                   7                                      III.      CONCLUSION

                                   8          Defendants’ motion for summary judgment is GRANTED. Plaintiffs’ motion for partial

                                   9   summary judgment and motion to strike are both DENIED. The Clerk of the Court is instructed

                                  10   to enter judgment in favor of the Defendants and close this case.

                                  11          This order disposes of Docket Nos. 61, 62, and 89.

                                  12
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14

                                  15   Dated: July 9, 2019

                                  16

                                  17                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  18                                                    United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       37
